Case 1:19-cv-00417-CG-N Document 12 Filed 07/08/20 Page 1 of 1             PageID #: 62




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 CHRISTOPHER WRIGHT,                         )
                                             )
       Petitioner,                           )
                                             )
 vs.                                         )   CIVIL ACTION 19-0417-CG-N
                                             )
 D. TONEY,                                   )
                                             )
                                             )
       Respondent.                           )

                                        ORDER

       After due and proper consideration of the issues raised, there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 10)

made under 28 U.S.C. § 636(b)(1)(B), and S.D. Ala. GenLR 72, and dated June 17,

2020, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that this action is DISMISSED without

prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure

to prosecute. Petitioner is not entitled to a certificate of appealability and,

therefore, is not entitled to appeal in forma pauperis.

       DONE and ORDERED this 8th day of July, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
